Mr. Justice Jones,
concurring. I concur. Appellants, respondents, and the Court are unanimous that the contract referred to in this case is not usurious. Therefore, this is not a case w’herein the borrower’s assignee sets up the plea of usury against an usurious contract, hence authorities to sustain the proposition that the plea of usury is personal to the borrower are not applicable. The question is one of statutory construction. Is the remedy provided in the usury statutes of this State confined alone to the borrower on an usurious contract, or are the terms of the statutes, in view of the mischief sought to be prevented, broad enough to give the assignee of the borrower’s contract, which is not usurious, a remedy against the lender, who exacts and receives of the assignee unlawful interest thereon? I think the complaint in this case is sustainable under the statutes quoted in the opinion of Mr. Justice Gary, and I agree with him in his construction thereof.